Filed Pursuant to Rule 424(B)(3) Registration No. 333-173309 Drewrys Brewing Company This registration statement constitutes the initial public offering of Drewrys Brewing Company’s common stock. Drewrys Brewing Company (“Drewrys”) is registering 3,000,000 shares of common stock at an offering price of $0.10 per share for a total amount of $300,000. The Company will sell the securities in $100 increments. There are no underwritersor broker dealers involved with the offering. The Company is not a blank check company and we have no plans or intentions to be acquired or merge with an operating company. We also have no plans to change our management nor enter into change of control or similar transaction. In addition, Mr. Francis Manzo, our sole shareholder, has no plans to enter into a change of control or similar transaction or to change management. The Company's sole officer and director, Mr. Francis Manzo, will be responsible for marketing and selling these securities. The Company will offer the securities on a “best efforts basis” and there will be no minimum amount required to close the transaction. If all the shares are not sold, there is the possibility that the amount raised may be minimal and might not even cover the costs of the offering which the Company estimates at $8,000. The offering price of $0.10 per share may not reflect the market price of the shares after the offering. The proceeds from the sale of the securities will be placed directly into the Company's account and there will not be an escrow account. All proceeds from the sale of the securities are non-refundable, except as may be required by applicable laws. The Company will pay all expenses incurred in this offering. There has been no public trading market for the common stock of Drewrys Brewing Company. The offering will be closed at the earlier of180 days after the registration statement becomes effective or all of the shares are sold in the offering. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SHARES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE "RISK FACTORS" BEGINNING ON . The Company qualifies as an "emerging growth company" as defined in the Jumpstart Our Business Startups Act which became law in April, 2012 and will be subject to reduced public company reporting requirements. See "The Company: Jumpstart Our Business Startups Act" contained herein. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The date of this prospectus is August 6, 2012 - 3 - Table of Contents TABLE OF CONTENTS Page No. PART I SUMMARY OF OUR OFFERING 5 SUMMARY INFORMATION ABOUT DREWRYS 6 SUMMARY OF FINANCIAL DATA 7 DESCRIPTION OF PROPERTY 9 RISK FACTORS 9 USE OF PROCEEDS 16 DETERMINATION OF OFFERING PRICE 20 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 20 THE OFFERING BY THE COMPANY 21 PLAN OF DISTRIBUTION 21 LEGAL PROCEEDINGS 22 BUSINESS 22 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 28 LIMITED OPERATING HISTORY, NEED FOR ADDITIONAL CAPITAL 28 PLAN OF OPERATION 28 LIQUIDITY AND CAPITAL RESOURCES 30 MANAGEMENT 31 BACKGROUND OF OFFICER AND DIRECTOR 32 COMMITTEES OF THE BOARD OF DIRECTORS 33 CODE OF BUSINESS CONDUCT AND ETHICS 34 CERTAIN TRANSACTIONS AND RELATED TRANSACTIONS 35 EXECUTIVE COMPENSATION 35 SUMMARY OF COMPENSATION 35 SUMMARY OF COMPENSATION TABLE 35 PRINCIPAL STOCKHOLDERS 36 DESCRIPTION OF SECURITIES 37 REPORTING 37 STOCK TRANSFER AGENT 37 STOCK OPTION PLAN 38 LEGAL MATTERS 38 EXPERTS 38 FINANCIAL STATEMENTS 39 - 4 - Table of Contents SUMMARY OF OUR OFFERING Drewrys Brewing Company has 9,000,000 shares of common stock issued and outstanding and is registering an additional 3,000,000 shares of common stock for offering to the public. The company plans to sell all 3,000,000 shares of common stock after this registration becomes effective. The price at which the company offers these shares is fixed at $0.10 per share for the duration of the offering. Drewrys Brewing Company will receive all proceeds from the sale of the common stock. 3,000,000 shares of common stock are offered by the company. Offering price per share by the company The price, if and when the company sells the shares of common stock, is set at $0.10. Number of shares outstanding before the offering of common shares 9,000,000 common shares are currently issued and outstanding. Number of shares outstanding after the offering of common shares 12,000,000 common shares will be issued and outstanding after this offering is completed if all shares are sold.If the offering is not fully subscribed, less than 12,000,000 will be outstanding after the offering. For example, if the Company sells 50% of the total offering of 3,000,000 shares of common stock, or 1,500,000 shares, the Company will have 10,500,000 shares of common stock issue and outstanding when the offering is concluded. The minimum number of shares to be sold in this offering None. Market for the common shares There is no public market for the common shares. The shares are being offered at $0.10 per share. Drewrys may not be able to meet the requirement for a public listing or quotation of its common stock. Further, even if Drewrys’ common stock is quoted or granted listing, a market for the common shares may not develop. If a market develops, the price of the shares in the market may be less thanthe price of the shares being sold in this offering. Use of proceeds The Company intends to use the proceeds of this offering to complete the packaging design for our Drewrys brand, hiringas-needed consultants to handleour future brewing and production agreementswith contract brewers, making the required deposits with the contract brewer and packaging suppliers for finished product, and for a marketing plan to hire local distributors to promote our products.The expenses of this offering, including the preparation of this prospectus and the filing of this registration statement, estimated at $8,000, are being paid for by Drewrys. The net proceeds will be the gross proceeds from the offering less the expenses of $8,000. Therefore, if all shares are sold in the offering, the net proceeds will be $292,000 ($300,000 Gross proceeds - $8,000 expenses). If only 50% of the shares are sold, the net proceeds will be $142,000 ($150,000 gross less $8,000 of expenses). The proceeds will be used first for essential business operations (ex., SEC filings, auditing fees, etc.) and the remaining portion will be used to develop our Drewrys brand to final actual product production. None of the proceeds will be paid to any existing shareholder, officer or director. Termination of the offering The offering will conclude at the earlier of when all 3,000,000 shares of common stock have been sold, or 180 days after this registration statement is declared effective by the Securities and Exchange Commission. Terms of the offering The Company's President, Chief Executive Officer, Sole Member of the Board of Directors, Chief Financial Officer, Principal Accounting Officer, Secretary will sell the common stock upon effectiveness of this registration statement. Risk Factors You should read the "Risk Factors" section beginning on page 5 and consider these factors carefully before deciding to invest in shares of our common stock. - 5 - Table of Contents You should rely only upon the information contained in this prospectus. Drewrys has not authorized anyone to provide you with information different from that which is contained in this prospectus. Drewrys is offering to sell shares of common stock and seeking offers to buy shares of common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus, or of any sale of the common stock. This summary provides an overview of selected information contained in this prospectus. It does not contain all the information that you should consider before making a decision to purchase the shares offered by Drewrys. You should very carefully and thoroughly read the more detailed information in this prospectus and review our financial statements. SUMMARY INFORMATION ABOUT DREWRYS Drewrys plans to create and market a line of low priced beers under the trademarked Drewrys brand name and craft beers under the trademarked Holihan brand name.Depending upon the success of the Drewrys and Holihan brands, eventually other brand names would be created. Drewrys' first product will be a Drewrys branded beer.The name DREWRYS was granted trademark status by the United States Patent and Trademark Office on August 10, 2010 to Aventura Beverages, Inc., which subsequently assigned the trademark to the Company.Drewrys was a beer brand with a heritage dating back to 1878 that was distributed in the Great Lakes region of the United States and disappeared from production in the 1990’s.The Company acquired the trademark for the name HOLIHAN’S from Holihan/van Houten, Inc. who had applied for and beengranted a trademarkby the United States Patent and Trademark Office on September 7, 2010.The Company acquired the trademark for name CANADIAN ACEissued by the State of Illinois on March 6, 2006 to Frank Manzo.Both Aventura Beverages, Inc. and Holihan/Van Houten, Inc. are entities wholly owned by Francis Manzo, our President and sole shareholder. Drewrys plans to sell to distributors only, targeting select distributors that specialize in lower priced and craft beers which is a growing category of beer sales. The Company has identified four segments in the retail industry: Warehouse Club stores, grocery chain retailers, liquor/beer stores, and convenience store retailers. The Company will initially target sales through the liquor/beer stores and convenience stores segments withdistributors that the Company will eventually appoint.The convenience store segment has the largest dollar share of all beer sales, and the “budget” category is second largest within that sales channel.The budget beer category in the convenience store channel increased 3% and Microbrews/Craft beers grew 12.8% (As reported in the June 13, 2011 issue of Convenience Store News).It is the convenience and liquor store channel we believe we have the greatest opportunity to attract new customers to our brands in a competitive marketplace. - 6 - Table of Contents As of the date of this prospectus, we have not generated any revenue from our business operations. The Company's business and marketing plans have not been completed and are subject to change. The Company's auditors have raised substantial doubt as to the Company's ability to continue as a going concern. Our business and registered office is located at the residence of our President, Mr. Francis Manzo, located at 5402 Brittany Drive, McHenry, IL 60050. Our contact number is 815-575-4815. As of March 31, 2012, Drewrys had $51 of cash on hand in the corporate bank account. The Company currently has incurred liabilities of $14,408 as of March 31, 2012. The Company anticipates incurring costs associated with this offering totaling approximately $8,000. The following financial information summarizes the more complete historical financial information found in the audited financial statements of the Company filed with this prospectus. SUMMARY FINANCIAL DATA The following summary financial data should be read together with our financial statements and the related notes and "Management's Discussion and Analysis or Plan of Operation" appearing elsewhere in this prospectus. The summary financial data is not intended to replace our financial statements and the related notes. Our historical results are not necessarily indication of the results to be expected for any future period. BALANCE SHEET AS OF MARCH 31, 2012 AS OF DECEMBER 31 , 2011 AS OF DECEMBER 31, 2010 Total Assets $ $ $ Total Liabilities $ $ Shareholder's Equity/(Deficit) $ ) $ ) $ ) AS OF MARCH 31, 2012 FOR THE YEARENDED DECEMBER 31 , 2011 PERIOD FROM INCEPTION (OCTOBER 11, 2010) TO DECEMBER 31, 2010 OPERATING DATA Revenue $
